Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Wolfgang Stutius, (Reg. No. 40,256), on March 4, 2021. 

Listing of Claims:
22. (Currently amended) A method for operating an injection moulding machine, said method being executed in the absence of a backflow barrier and comprising:
injecting plastic melt by a plasticising device into a mould cavity from a screw antechamber of a plasticising screw by both rotating the plasticising screw about a longitudinal axis and moving the plasticising screw translationally both during an injection phase and during a holding-pressure phase;
controlling a rotational drive of a drive unit such that a rotation speed of the plasticising screw causes overlay of a backflow of the plastic melt from the screw 
and influencing the differential flow at least during the injection phase by influencing the speed of the plasticising screw.

23. (Rejoined - Allowed) The method of claim 22, wherein the differential flow is MΔ>O, which is equivalent to the opposing delivery flow being greater than the backflow.

25. (Rejoined- Allowed) The method of claim 22, wherein the differential flow is MΔ<O, which is equivalent to the backflow being greater than the opposing delivery flow.

Examiner's Statement of Reasons for Allowance

Applicant has agreed to an examiner’s amendment which undeletes the element that the method is being executed in the absence of a backflow barrier. This element avoids a possible new matter issue as the specification supports in all embodiments the method of the claimed invention without using a backflow barrier.  Removing the step of executing the invention without a backflow barrier teaches an embodiment opposite of the claimed invention.  See specification paragraphs 0012, 0013, 0016, 0018, 0020, 0035, 0060, 0062, 0066, 0084, 0091, 0129, 0135, 0145, 0150, 0152, and 0173.  These paragraphs either explicitly or implicitly teach the element of the method of not using a backflow barrier.  Attorney Wolfgang Stutius agreed to an examiner’s amendment adding the limitation that the invention is executed in the absence of a backflow barrier.  With the examiner’s amendment and the new added elements of record the application is novel and non-obvious.  Applicant’s arguments filed on 12/08/2020 are fully considered and are persuasive.  The rejections of independent claim 22 and subsequent dependent claims are withdrawn. 
Claims 23 and 25 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 23 is directed to a step wherein the differential flow is MΔ>O, which is equivalent to the opposing delivery flow being greater than the backflow. Claim 25 is directed to a step wherein the differential flow is MΔ<O, which is equivalent to the backflow being greater than the opposing delivery flow. Claims 23 and 25 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 22. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 	It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116